Appeal, insofar as taken from that portion of the Appellate Division order denying the part of the motion seeking to vacate prior orders of suspension, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judges Stein and Fahey taking no part.